         Case 3:19-cv-00566-SDD-SDJ             Document 48      03/29/21 Page 1 of 3




                             UNITED STATES DISTRICT COURT

                             MIDDLE DISTRICT OF LOUISIANA


J.D. THOMPSON, III (#106841)                                                  CIVIL ACTION


VERSUS
                                                                                19-566-SDD-SDJ

JAMES LEBLANC, ET AL.

                                              ORDER

       The Plaintiff, JD Thompson, III, an inmate confined at the Elayn Hunt Correctional Center,

St. Gabriel, Louisiana, proceeding pro se, filed this civil action complaining of alleged violations

of his constitutional rights. The Plaintiff has now filed a Motion to Grant (R. Doc. 46) which seeks

injunctive relief in the form of an arrest warrant.

       As a general rule, preliminary injunctions and temporary restraining orders are designed to

preserve the status quo prior to the court's consideration of a case on its merits, and they are not

intended as a substitute for relief on the merits of the case. See generally Federal Savings & Loan

Insurance Corp. v. Dixon, 835 F.2d 554, 558 (5th Cir.1987); Shanks v. City of Dallas, Texas, 752

F.2d 1092, 1096 (5th Cir.1985).       Otherwise, the normal procedures of litigation would be

circumvented by trying a case on the merits through a motion for injunctive relief. For this reason,

the Plaintiff’s Motion should be denied, along with the Plaintiff’s failure to meet his onerous

burden of proof as discussed below.

       “A preliminary injunction is an extraordinary and drastic remedy; it is never awarded as

of right.” Munaf v. Geren, 553 U.S. 674, 689-90 (2008) (internal citations and quotations

omitted). See also Allied Mktg. Grp., Inc. v. CDL Mktg., Inc., 878 F.2d 806, 809 (5th Cir. 1989)

(preliminary injunctive relief “is an extraordinary remedy and should be granted only if the
         Case 3:19-cv-00566-SDD-SDJ             Document 48        03/29/21 Page 2 of 3




movant has clearly carried the burden of persuasion with respect to all four factors”); Mississippi

Power & Light Co. v. United Gas Pipe Line Co., 760 F.2d 618, 621 (5th Cir. 1985) (“[t]he

decision to grant a request for preliminary injunction is to be treated as the exception rather than

the rule”). The decision whether to grant or deny a request for a preliminary injunction is within

the sound discretion of the Court. See Allied Mlttg. Grp., Inc., 878 F.2d at 809.

         At all times, the burden of persuasion remains with the Plaintiff as to each of the four

elements. Specifically, a Plaintiff must establish: (1) a substantial likelihood of prevailing on the

merits; (2) a substantial threat of irreparable injury if the injunction is not granted; (3) the

threatened injury outweighs any harm that will result to the non-movant if the injunction is granted;

and (4) the injunction will not disserve the public interest. See Ridgely v. Fed. Emergency Mgmt.

Agency, 512 F.3d 727, 734 (5th Cir. 2008). If a plaintiff fails to meet his burden regarding any of

the necessary elements, the Court need not address the other elements necessary for granting a

preliminary injunction. See Roho, Inc. v. Marquis, 902 F.2d 356, 261 (5th Cir. 1990) (declining

to address the remaining elements necessary to obtain a preliminary injunction after finding that

the plaintiff failed to show a substantial likelihood of success on the merits).

       The Plaintiff herein has failed to show the facts and law clearly favor his request for a

preliminary injunction. The Plaintiff’s Motion, which relies solely on his own allegations, fails to

show he has a substantial likelihood of prevailing on the merits or that there is a substantial threat

he will suffer irreparable injury if the requested relief is not granted, much less that the law and

the facts clearly favor him. Additionally, any harm which may come to the Plaintiff is likely to

not be irreparable and can be compensated for monetarily and, if warranted, redressed by way of

a post-judgment injunction and/or restraining order. Furthermore, the plaintiff has not identified

any authority by which this Court may issue an arrest warrant in a civil matter such as this one.
 Case 3:19-cv-00566-SDD-SDJ      Document 48    03/29/21 Page 3 of 3




Accordingly,

IT IS HEREBY ORDERED that Plaintiff’s Motion (R. Doc. 46) is DENIED.
                                                  29th
      Signed in Baton Rouge, Louisiana on March 26, 2021.




                              S
                            CHIEF JUDGE SHELLY D. DICK
                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF LOUISIANA
